                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division

                                                   *
WAYNE CARROLL                                      *
                                                   *
        Plaintiff,                                 *

v.                                                 *       Case No.: PWG-18-2229

MORAN FOODS, LLC, et al.                           *

                                                   *
        Defendants.
                                                   *

*       *       *      *       *       *       *       *       *       *       *       *       *     *

                           MEMORANDUM OPINION AND ORDER

        After suffering injuries when he slipped and fell in a Save-A-Lot grocery store, Plaintiff

Wayne Carroll filed a premises liability suit against Defendants Moran Foods, LLC (“Moran

Foods”) and Save, LLC, as the owners and operators of the grocery store. Compl., ECF No. 1-2.

He listed a Missouri address for Moran Foods and a Maryland address for Save, LLC. Id. at 1.

Moran Foods nonetheless removed the case from the Circuit Court for Prince George’s County to

this Court, based on diversity jurisdiction. ECF Nos. 1, 1-1. According to Moran Foods, although

Carroll, a Maryland resident, “named Save, LLC as a Defendant . . . [t]he proper Defendant to be

named for the allegations asserted in Plaintiff’s Complaint is Moran Foods, LLC d/b/a Save-A-

Lot, Ltd.,” which “maintained its principal place of business in Minnesota, and is incorporated in

the State of Delaware.” Pet. for Removal ¶¶ 2, 6–7; see also id. at 1 (stating that it was “incorrectly

named as Save, LLC”); Stmt. Concerning Removal ¶ 5, ECF No. 8 (“There are no other Defendants

in this matter.”).
              Carroll filed an Opposition to Defendant’s Petition for Removal, asking this Court to

remand the case to state court for lack of jurisdiction, because “Save, LLC has its principal place

of business in Maryland,” such that the parties were not diverse. ECF No. 11. Moran Foods did

not respond to Carroll’s filing but, within a week of Carroll’s Opposition, the parties filed a

Stipulation of Dismissal of Defendant Save, LLC only. Stip. of Dismissal, ECF No. 13. Because

Carroll’s voluntary dismissal of Save, LLC cured this Court’s initial lack of jurisdiction, I will not

remand this case to state court.1

                                                               Discussion

              Federal district courts “have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between—

(1) citizens of different States . . . .”2 28 U.S.C. § 1332(a). When a plaintiff files such an action in

state court, the action “may be removed by the defendant or the defendants, to the district court of

the United States for the district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a). “Jurisdiction ‘depends upon the state of things at the time . . . the action [is]

brought.’” Medish v. Johns Hopkins Health Sys. Corp., 272 F. Supp. 3d 719, 723 (D. Md. 2017)

(quoting Grupo Dataflux v. Atlas Global Group, L.P., 541 U.S. 567, 570 (2004) (quoting Mollan

v. Torrance, 9 Wheat. 537, 539, 22 U.S. 537 (1824))).

              At the time Moran Foods removed this case from state court, there were two defendants,

one of which was a Maryland resident. See Compl. 1. And, although Moran Foods insisted that

it was the only proper defendant, it did not assert fraudulent joinder. See Giannasca v. Bank of

                                                            
1
  Although Carroll did not file a motion to remand, the Federal Rules of Civil Procedure obligate
this Court to assure itself of its subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).  
2
  Carroll claimed damages in excess of $75,000. Compl. 6. While federal courts also have federal
question jurisdiction, see 28 U.S.C. § 1331, Carroll did not present a federal question. 

                                                                   2 
Am., No. ELH-17-2100, 2018 WL 6046814, at *7 (D. Md. Nov. 19, 2018) (noting that fraudulent

joinder is “an exception to complete diversity” which “prevents a plaintiff from including or

adding a non-diverse defendant solely for the purpose of defeating federal diversity jurisdiction”

and that, to invoke diversity jurisdiction when there is not complete diversity, a defendant must

meet the heavy burden of showing fraud or “that ‘there is no possibility that the plaintiff would be

able to establish a cause of action against the in-state defendant in state court”). Thus, when Moran

Foods removed this case, there was not complete diversity, and therefore this Court lacked subject

matter jurisdiction. 28 U.S.C. § 1332(a).

       But, Carroll voluntarily dismissed Save, LLC, the non-diverse defendant, one month after

removal. Stip. of Dismissal. Notably, had Carroll’s voluntarily dismissal of Save, LLC preceded

Moran Foods’ removal of the case, then the removal would have been proper and this Court would

have had diversity jurisdiction at the time of removal. See Pittman v. Quest Diagnostics, Inc., No.

ELH-15-3093, 2016 WL 540673, at *4 (D. Md. Feb. 11, 2016) (“[D]ismissal of non-diverse parties

is an occurrence ‘from which it may first be ascertained that the case is one which is or has become

removable . . . .” (quoting 28 U.S.C. § 1446(b)(3)); 14C Wright & Miller, Fed. Prac. & Proc. §

3731 (“[A] change in the parties to the state court action through the plaintiff’s voluntary dismissal

of those defendants whose presence destroyed complete diversity of citizenship may make a

previously unremovable action removable.”). Thus, it appears wasteful and inefficient to remand

this now-removable action to state court, where Moran Foods could remove it again to this Court,

now that diversity jurisdiction exists. See 28 U.S.C. § 1446(b)(3).




                                                  3 
              Moreover, other circuits,3 construing Supreme Court precedent, have held that “even in a

diversity jurisdiction case, the lack of jurisdiction can be cured when the reason for the lack of

diversity was the existence of a non-diverse party at the time the case first reached the district

court,” such as “when the non-diverse party is dismissed in federal court.” See 16 Front St., L.L.C.

v. Mississippi Silicon, L.L.C., 886 F.3d 549, 555–56 (5th Cir. 2018) (citing Caterpillar, Inc. v.

Lewis, 519 U.S. 61 (1996); see also Brown v. Eli Lilly & Co., 654 F.3d 347, 356 (2d Cir. 2011)

(“[I]f a jurisdictional defect exists at some time prior to a district court’s entry of judgment, the

court’s judgment is still valid if the jurisdictional defect is cured before final judgment is entered.”)

(citing Caterpillar, 519 U.S. 61); Dep’t of Fair Employment & Hous. v. Lucent Techs., Inc., 642

F.3d 728, 736 (9th Cir. 2011) (considering “whether diversity jurisdiction would have existed if

the case had been filed in the posture it had at the time summary judgment was granted” because

“‘when there is no appeal of a denial of a remand motion . . . the issue on appeal is whether the

federal court would have had jurisdiction had the case been filed in federal court in the posture it

had at the time of the entry of the final judgment’” (quoting Carpenters Health & Welfare Tr.

Fund v. Tri Capital Corp., 25 F.3d 849, 852 (9th Cir. 1994)).

              In 16 Front Street, the Fifth Circuit considering Caterpillar, 519 U.S. 61, observed:

              It was undisputed in Caterpillar that at the time the suit was removed from state
              court to federal court, complete diversity of citizenship did not exist, and the district
              court had clearly erred in denying the motion to remand. But, as the suit progressed
              in federal court, the non-diverse party was dismissed after a settlement was reached
              between that party and the plaintiff. By the time of trial and judgment, it was
              undisputed that “there was . . . complete diversity.” The Supreme Court held that
              the federal district court had subject matter jurisdiction to try the case and render
              judgment.



                                                            
3
  I have not found any Fourth Circuit opinion addressing whether this Court has diversity
jurisdiction in a seemingly-improperly removed case after a plaintiff voluntarily dismisses its
claims against any non-diverse defendants.

                                                               4 
16 Front St., 886 F.3d at 555 (citations to Caterpillar omitted); see also Brown, 654 F.3d at 357

(“While it is true that ‘the existence of federal subject matter jurisdiction over an action removed

from state court to federal court is normally to be determined as of the time of removal,’ the ‘critical

issue’ is whether there was complete diversity at any time before the entry of judgment.” (quoting

Hallingby v. Hallingby, 574 F.3d 51, 56 (2d Cir. 2009))). The Fifth Circuit concluded:

        The Court’s decision in Caterpillar stands for the proposition that even in a
        diversity jurisdiction case, the lack of jurisdiction can be cured when the reason for
        the lack of diversity was the existence of a non-diverse party at the time the case
        first reached the district court. The lack of jurisdiction can be cured when the non-
        diverse party is dismissed in federal court.

Id. at 556. The Fifth Circuit reasoned that the Supreme Court later “explained in Grupo Dataflux

that ‘Caterpillar broke no new ground, because the jurisdictional defect it addressed had been

cured by the dismissal of the party that had destroyed diversity,’” and “‘[t]hat method of curing a

jurisdictional defect had long been an exception to the time-of-filing rule.’” Id. (quoting Grupo

Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 560, 572 (2004)). And, “[i]n Grupo Dataflux, the

Court emphasized that in Caterpillar, ‘[the] Court unanimously held that the lack of complete

diversity at the time of removal did not require dismissal of the case.’” Id. (quoting Grupo

Dataflux, 541 U.S. at 573). Indeed, the Supreme Court stated in Grupo Dataflux that “[t]he ‘crux

of the analysis in Caterpillar’ . . . ‘related not to cure of the jurisdictional defect, but to cure of a

statutory defect, namely, failure to comply with the requirement of the removal statute . . . that

there be complete diversity at the time of removal.’” Id. (quoting Grupo Dataflux, 541 U.S. at

574).

        Accordingly, given that Carroll voluntarily dismissed the non-diverse defendant, resulting

in complete diversity between the parties, this Court has subject matter jurisdiction.               See

Caterpillar, 519 U.S. at 77; 16 Front St., 886 F.3d at 555–56; Brown, 654 F.3d at 356; Dep’t of



                                                   5 
Fair Employment, 642 F.3d at 736. Carroll’s request to remand is denied. I will issue a revised

scheduling order in this case, as I informed the parties on the Rule 16 conference call that I would

informally stay discovery.

                                             ORDER

       For the reasons stated in this Memorandum Opinion, it is, this 10th day of December, 2018,

hereby ORDERED that Carroll’s request to remand, ECF No. 11, IS DENIED.

                                                                     /S/
                                                             Paul W. Grimm
                                                             United States District Judge




                                                 6 
